DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “easily-expandable” in claims 1, 6, and 11 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
With regard to claims 2, 7, and 12, the claims state the insertion and removal in the height direction of the body but not in a vertical direction of the body.  It appears the height direction and vertical direction are identical. The metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20-0207856) in view of Pettee, Jr. (6,079,902).
	With regard to claim 11, Kim discloses an easily-expandable wave-dissipating block having an artificial fish reef function, the wave-dissipating block comprising: 
	a body (10) placed on a seabed and having a shape of a cross-shaped column (fig. 2); 
	6a habitat part configured as a space defined at a portion of the body in the height direction thereof so as to allow seawater to pass therethrough and remain therein such that the habitat part has a fish and shellfish habitat function and a wave-dissipating function (fig. 2; interior of block); and a space part having a space defined between multiple bodies (via 18a) having cross-shaped column shapes of wave-dissipating blocks connected adjacently to each other so as to allow the seawater to pass therethrough (fig. 2) and remain therein such that the space part has the fish and shellfish habitat function and wave-dissipating function (fig. 2); 

Kim fails to disclose male coupling protrusions formed on a first surface of the body in a height direction thereof and on a surface opposite to the first surface, respectively; female coupling grooves formed in a second surface of the body in the height direction thereof and in a surface opposite to the second surface, respectively, each of the female coupling grooves having a shape corresponding to a shape of each of the male coupling protrusions male coupling protrusion is inserted into the female coupling groove such that the wave-dissipating blocks are expanded in directions parallel and perpendicular to the seabed.
Pettee discloses blocks (10) for placement on floor of body of water comprising male coupling protrusions (fig. 1; protrusions) formed on a first surface of the body in a height direction thereof and on a surface opposite to the first surface, respectively (fig. 1); female coupling grooves (grooves; fig. 1) formed in a second surface of the body in the height direction thereof and in a surface opposite to the second surface (fig. 1), respectively, each of the female coupling grooves having a shape corresponding to a shape of each of the male coupling protrusions (fig. 1) and the male coupling protrusion is inserted into the female coupling groove such that the blocks are expanded in directions parallel and perpendicular to the floor (fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim and utilize the male and female coupling as taught by Pettee in order to allow the blocks to be interconnected in any direction as desired.
With regard to claim 12, as best understood, Kim, as modified, further discloses the wave-dissipating block, the male coupling protrusion is inserted to and removed from the female coupling 
With regard to claim 17, Kim further discloses the insertion groove is configured to have a shape tapered from the outer surface of the body toward an inner part thereof so as to provide a niche space into which the fish and shellfish are introduced to inhabit (Kim; fig. 2).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20-0207856) in view of Pettee, Jr. (6,079,902) as applied to claim 12 above, and further in view of Choi (KR 10-1501930).
With regard to claim 13, Kim, as modified, discloses the invention substantially as claimed however is silent regarding the multiple wave-dissipating blocks expanded in the directions parallel and perpendicular to the seabed, wave-dissipating blocks arranged adjacently to each other have heights different from each other, and a ratio of the heights is selected to be one of 1:0.5, 1:1.5, 1:2, 1:2.5, or 1:3.
Choi discloses blocks expanded in the directions parallel and perpendicular to the seabed, wave-dissipating blocks arranged adjacently to each other have heights different from each other (fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Kim and utilize blocks with different heights to offset the seams of the device thereby further strengthening the structure.  With regard to the ratio of heights, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to offset the heights in any desired ratio based on the design conditions has hand since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

With regard to claim 15, Kim, as modified, appears to suggest the combination of the habitat part and the auxiliary habitat part constitutes 20% to 60% of the body (Kim; fig. 2) however fails to explicitly state such limitations. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to size the blocks to have the desired habitat body ratio based on the design conditions has hand since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Expandable blocks for wave-dissipating and artificial reefs are known such as those taught by Bartkowski (2016/0044899), Ijima (4,175,88), Pettee, Jr. (6,079,902), and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
1/25/2022